 

Exhibit 10.1

 

EXECUTION VERSION

 

LETTER AMENDMENT

TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

OF

JEFFREY T. SLOVIN

 

This Letter Amendment (“Amendment”) dated September 15, 2015, amends the
Employment Agreement, made as of June 14, 2006 and amended as of December 2,
2008, September 19, 2010, October 1, 2012 and May 7, 2013 (the “Agreement”),
between Sirona Dental Systems, Inc., and its subsidiary Schick Technologies,
Inc. (collectively the “Company”) and Jeffery T. Slovin (the “Employee”) by
adding the following to Section VI:

 

“The Company has entered into an Agreement and Plan of Merger among DENTSPLY
International Inc., the Company and Dawkins Merger Sub Inc. dated as of
September 15, 2015 (the “Merger Agreement”). In connection with the transaction
contemplated by the Merger Agreement (the “Merger”) it is the intent of the
parties to the Merger Agreement that Employee serve as the Chief Executive
Officer of the ultimate parent company (“Parent”) following completion of the
Merger pursuant to new compensation arrangements, to be reflected in a new
employment agreement to be effective at the Effective Time (as defined in the
Merger Agreement) and as approved by Parent (the “New Agreement”). If, but only
if, the final terms of the New Agreement offered to Employee (A) do not provide
total annual targeted direct compensation (i.e., base salary, annual bonus and
long-term incentive) with a value of at least between $6,500,000 and $7,500,000
for a minimum of 3 years, (B) contain separation benefits which are less
favorable than those contained in Section VII of this Agreement, or (C) provide
Employee with separation benefits less favorable than those offered to the
Executive Chairman of Parent, then following the Effective Time Employee may
terminate his employment for “Good Reason” subject to the notice and cure
provisions set forth above. Executive’s right to terminate for “Good Reason”
under this paragraph shall terminate upon termination of the Merger Agreement.”

 

All other terms of the Agreement shall remain in full force and effect.

 

New York, September 15, 2015

 

[Signature Page Follows]

 

 

 

 

Sirona Dental Systems, Inc.   Jeffrey T. Slovin       By: /s/ Jonathan Friedman
  /s/ Jeffrey T. Slovin   Jonathan Friedman   Jeffrey T. Slovin   Secretary and
General Counsel    

 

[Signature Page to J. Slovin Employment Agreement Amendment]

 

 

 